PER CURIAM.
This Court has previously affirmed appellant’s conviction of burglary of a dwelling and fifteen year sentence. Hamilton v. State, 434 So.2d 891 (Fla. 1st DCA 1983). His motion for post-conviction relief, pursuant to Florida Rule of Criminal Procedure 3.850, improperly raised two issues that the trial court correctly denied as they should have been raised on direct appeal and may not now be considered. Christopher v. State, 416 So.2d 450 (Fla.1982).
AFFIRMED.
ERVIN, C.J., and THOMPSON and WIG-GINTON, JJ., concur.